[LOGO] Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Telephone 215.564.8000 July 6, 2017 Board of Trustees of Franklin Value Investors Trust, on behalf of Franklin MidCap Value Fund and Franklin Small Cap Value Fund One Franklin Parkway San Mateo, California 94403-1906 Subject: Registration Statement on Form N‑14 Ladies and Gentlemen: We have acted as counsel to Franklin Value Investors Trust (the “Trust”), a Delaware statutory trust, in connection with the preparation and filing with the U.S.
